DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art made of record teach a phased array antenna comprising a feed of first helical antenna of a first circumference and a first radius coupled through a phase shifter to be combined with the power to/ from a feed of a second helical antenna of the same first circumference and first radius to communicate a combined electromagnetic signal, see Strickland US 6,552,695. 
As to claim 1, the prior art made of record do not also teach the second helical antenna defining a second circumference and a second radius wherein one of the first radius and the second radius is greater than the other of the first radius and the second radius.
As to claim 11, the prior art made of record also teaches a first multi-filar antenna  including a first wire conductor for receiving a circular first electromagnetic signal and a second multi-filar helical antenna for receiving a circular second electromagnetic signals but do not also teach the first wire conductor and the second wire conductor are contra-wound.
As to claim 15, the prior art made of record do not also teach a second concentric cylinder having a second radius and a second length positioned inside a first concentric cylinder having a first greater radius than the second cylinder, the second concentric cylinder including a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644